Citation Nr: 1038149	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 
1976.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the benefit sought on appeal.  

This matter was initially denied by the Board in an August 2008 
decision.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a July 
2009 Order, the Court vacated the August 2008 Board decision and 
remanded the matter back to the Board for development consistent 
with the parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).  

The matter was returned to the Board again in November 2009 and 
the Board again denied the claim.  The Veteran appealed the 
Board's decision and in a July 2010 Order the Court vacated the 
November 2009 Board decision and remanded the matter back to the 
Board for development consistent with the parties' Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that an updated VA examination is needed to fully 
and fairly evaluate the Veteran's claim for an increased 
disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  VA is required to afford the Veteran a 
contemporaneous examination to assess the current nature, extent, 
and severity of his disability. See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995). 

Here, twice the Board has been directed by the Court to 
reconsider the Veteran's functional loss due to painful motion.  
Specifically, in a VA examination report of September 2007 the 
Veteran displayed forward flexion to 40 degrees but complained of 
pain beginning at 10 degrees.  As noted by the Court in the most 
recent Joint Motion, under the General Rating Formula for 
Diseases and Injuries of the Spine, the next higher rating of 40 
percent is warranted where there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).  The Court emphasized that 
painful motion is limited motion, and essentially directed the 
Board to reconsider allowing a rating of 40 percent based on the 
Veteran's complaints of pain at 10 degrees of flexion at the 
September 2007 VA examination.

The Board finds that on review of the entire medical record, a 
current examination is necessary to obtain a larger picture of 
the Veteran's functional limitation, to ascertain the current 
severity of his disability, and to reconcile the evidence.  For 
example, in an October 2007 VA treatment record, the Veteran was 
noted to display a "dramatic presentation, groans and sighs when 
he moves around, irritable, argumentative."  The examiner noted 
that his low back pain was most likely due to a muscular strain 
"secondary to a sedentary lifestyle."  In a February 2006 VA 
treatment record, the Veteran denied being in any sort of pain.  
In a September 2004 VA treatment record it was noted that he was 
self-employed as a cook, carpenter, and landscaper.  All of this 
evidence depicts a different picture of the Veteran's disability 
and functional loss than documented in the VA examination report 
of September 2007.  Further, on VA examination in March 2003 the 
examiner made note of the Veteran's 1986 post-service employment 
accident in which a tire machine exploded and the Veteran 
sustained multiple injuries.  The examiner stated, "[t]his 
patient's initial injury was in the service, however, it was 
greatly aggravated by his on-the-job injury and this should also 
be considered at this time."  A VA examination is necessary to 
reconcile all of this evidence prior to the Board's re-
consideration of the claim.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and severity of his lumbar spine 
disability.  The examination report must 
include ranges of motion, with notations as 
to the degree of motion at which the 
Veteran experiences pain, if any. The 
examiner should identify and completely 
describe all current symptomatology.  

The examiner should review the claims 
folder and should note that review in the 
examination report.  A rationale for all 
opinions must be provided.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail. 

The examiner should specifically address 
the following:

a) If there is clinical evidence of pain on 
motion, the examiner must indicate the 
degree of motion at which such pain begins.  
If there is not, the examiner must so 
state.  The examiner must determine whether 
objective examination reveals the presence 
of less or more movement than normal, 
weakened movement, excess fatigability, or 
incoordination.  The examiner must 
determine whether repetition causes 
additional limitation of lumbar spine 
motion.  Then, after reviewing the 
Veteran's complaints, the medical history, 
the results of diagnostic testing, and this 
remand, the examiner must render an 
opinion, based upon his or her best medical 
judgment, as to the extent, in terms of the 
degree of range of motion loss, to which 
the Veteran experiences functional 
impairments, including weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  

b) What is the likelihood that the 
Veteran's current limitation of motion and 
functional loss is etiologically due to 
service-connected lumbar spine pathology, 
as opposed to non-service connected sources 
such as the Veteran's 1986 post-service 
accident or a sedentary lifestyle? Please 
express the likelihood as 'at least as 
likely as not' (a likelihood of 50 percent 
or greater), 'more than likely,' or 
'unlikely.' 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


